Citation Nr: 0329615	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  94-02 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical 
paravertebral spine disorder.  

2.  Entitlement to service connection for a lumbar 
paravertebral spine disorder.  

3.  Entitlement to service connection for a bilateral knee 
disorder.  

4.  Entitlement to service connection for an eye disorder, 
migraine headaches, infarct of the right side, tropical 
spree, and a neuropsychiatric disorder.  

5.  Entitlement to a total disability rating based on 
individual unemployability due service-connected disability.

6.  Entitlement to an increased rating for a left inguinal 
hernia, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran had active service from March 1988 until October 
1988 and from February 1991 until April 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1990 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
the San Juan, Puerto Rico.  The veteran testified at a 
hearing at the RO in December 1991.  A February 1996 Board 
decision denied service connection for bilateral hearing loss 
and remanded the remaining issues for additional 
development-specifically, to obtain private clinical records 
pertaining to post-service treatment of the left inguinal 
hernia and a VA rating examination of that disorder.  

The Board again remanded the case in October 2001 to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA).  
Specifically, the RO was to request that the veteran provide 
information concerning all of his medical care providers so 
their records could be obtained.  The RO also was to have him 
undergo VA medical examinations to determine the nature and 
etiology of the disabilities of the cervical and lumbar 
segments of his spine and of his knees, as well as the 
severity of his service-connected left inguinal hernia.




In the October 2001 remand it was noted that, in December 
1993, the RO had denied service connection for an eye 
disorder, migraine headaches, infarct of the right side, 
tropical sprue, and a neuropsychiatric disorder, as well as a 
total disability rating based on individual unemployability 
(TDIU).  And a January 1994 statement contesting that 
decision constituted a notice of disagreement (NOD), 
but a statement of the case (SOC) addressing these issues had 
not been issued.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  RO the RO was instructed to issue an SOC addressing 
these issues and give the veteran an opportunity to perfect 
an appeal to the Board on these claims.  38 C.F.R. § 20.200.  
However, the RO still has not issued an SOC.  Thus, 
unfortunately, these claims must again be remanded.  The 
Board will decide the other claims, however.


FINDINGS OF FACT

1.  Cervical and lumbar paravertebral spine disorders clearly 
and unmistakably first manifested during the interim between 
the veteran's two periods of active military service and 
clearly and unmistakably did not increase in severity during 
his second period of active service.  

2.  A chronic acquired bilateral knee disorder is not shown; 
the veteran's subjective complaints of pain are not 
substantiated by an objective clinical diagnosis confirming 
he actually has a current disability, much less that it is 
related to either period of his service in the military.

3.  The veteran's left inguinal hernia is recurrent, as 
evidenced by the need to undergo several surgeries, but it is 
readily reducible and well supported.  




CONCLUSIONS OF LAW

1.  Cervical and lumbar paravertebral spine disorders were 
not incurred in or aggravated during the veteran's first 
period of military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  Cervical and lumbar paravertebral spine disorders clearly 
and unmistakably preexisted entrance into the veteran's 
second period of military service and clearly and 
unmistakably did not undergo an increase in severity during 
that period of service.  38 U.S.C.A. §§ 1111, 1153, 1137 
(West 2002); 38 C.F.R. §§ 3.304, 3.306 (2003).

3.  A bilateral knee disorder was not incurred in or 
aggravated during either period of the veteran's military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

4.  The criteria are met for a 30 percent rating, but no 
higher, for the left inguinal hernia.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.114, 
Diagnostic Code 7338 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective November 9, 
2000.  Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002) (2003), 
which essentially eliminate the requirement of submitting a 
well-grounded claim and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

The veteran was informed of the VCAA in a January 15, 2002, 
RO letter which indicated that he should provided the 
requested evidence and information by March 19, 2002 (i.e., 
within about 60 days).  He also was informed that, if the 
additional information and/or evidence was received within 
one year, and benefits were eventually granted, they might be 
paid from the date of receipt of his claim.  If, however, 
received more than one year after the letter, the RO might 
only be able to pay benefits from the date of receipt of the 
evidence. 

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day (in this case 60-day) period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this particular case, however, it already has been more 
than one year since the RO's January 2002 letter.  And 
during the one-year period since that letter, the veteran 
did not identify and/or submit any additional evidence or 
provide any additional information concerning the existence 
of additional evidence that needs to be obtained.  The RO's 
letter also made it quite clear that he had a full one year 
to respond-albeit preferably within 60 days.

So all things considered, the Board concludes that VA's 
preliminary duties to notify and assist have been fulfilled 
to the extent possible.  The veteran was provided adequate 
notice of the evidence needed to substantiate his claims, as 
well as notice of the specific legal criteria necessary for 
establishing his entitlement to the benefits at issue.  This 
occurred both in the rating decisions appealed as well as in 
the SOC and the May 2003 supplemental SOC (SSOC).  He 
testified at a December 1991 RO hearing, as well.  The Board 
also remanded this case to the RO in February 1996 and again 
in October 2001 to give him and his representative an 
opportunity to present additional evidence and to allow the 
RO the opportunity to assist in obtaining additional 
evidence.  And it is especially worth mentioning that the 
latter remand was in direct response to the requirements of 
the VCAA.  As a result of those remands, additional private 
clinical records and VA clinical records were obtained.  
There is no indication that other evidence exists and needs 
to be obtained.

The veteran refused to attend his VA examinations scheduled 
in November 2002, which were to address the disabilities 
herein at issue.  38 U.S.C.A. § 5103A(d).  No reason or 
justification was given for failing to attend those 
examinations, even after this was pointed out in the May 2003 
SSOC.  And, thus, good cause for refusing to attend those 
examinations has not been shown.  See, generally, 38 C.F.R. 
§ 3.655(a) (2002).  

The Board therefore finds that VA has properly notified the 
veteran of the evidence required to support his claims, and 
that all reasonable efforts were made to obtain this 
supporting evidence.  No further notification or assistance 
is required and, in fact, would be unproductive.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) and Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Since there has been 
compliance with the VCAA, including the RO completing the 
development requested by the Board in its remands to the 
extent possible, the veteran will not be prejudiced by the 
Board going ahead and deciding his claims without again 
remanding the case to the RO.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  



Claims for Service Connection

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre- 
existing service, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Furthermore, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Id.  Continuity of 
symptomatology after service is required to support the claim 
when the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.; see, too, Savage v. Gober, 
10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Cervical and Lumbar Paravertebral Spine Disorders

Under 38 U.S.C.A. § 1111 veterans are presumed to be in sound 
condition when examined for service entrance except at to 
defects, infirmities or disorders noted at the time of the 
examination or where clear and unmistakable evidence 
demonstrates that the injury or disease preexisted service 
and was not aggravated by such service.  

Under 38 U.S.C.A. § 1153 a preexisting injury or disease will 
be considered to have been aggravated by service where there 
is an increase in disability during such service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  

Under 38 C.F.R. § 3.304(b) a veteran will be considered to 
have been in sound condition when examined, accepted and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  

Under 38 C.F.R. § 3.306(b) clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 

In VAOGPREC 03-2003, issued on July 16, 2003, it was held 
under VA's regulations as currently interpreted, if a 
condition was not noted at entry but is shown by clear and 
unmistakable evidence to have existed prior to entry, 
the burden then shifts to the claimant to show that the 
condition increased in severity during service.  Only if the 
claimant satisfies this burden will VA incur the burden of 
refuting aggravation by clear and unmistakable evidence.  
However, this General Counsel opinion went on to hold that 
rebutting the presumption of sound condition at service 
entrance, provided by 38 U.S.C.A. § 1111, requires a two-
pronged rebuttal standard by which VA must show by clear and 
unmistakable evidence both (a) the preexistence of the 
claimed disability, and (b) that the disability did not 
increase in severity during service.  Both prongs require an 
evidentiary standard of clear and unmistakable evidence and 
a claimant is not required to show an in-service increase in 
disability before the second prong of this rebuttal standard 
attaches.  To the extent that 38 C.F.R. § 3.304(b) states 
only the first prong, it is invalid.  

Under the language of the statute, VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service.  The statute 
imposes no additional requirement on the claimant to 
demonstrate that the condition increased in severity during 
service.  Because 38 C.F.R. § 3.304(b) imposes a requirement 
not authorized by the section 1111, it is inconsistent with 
the statute.  See Skinner v. Brown, 27 F.3d 1571, 1574 (Fed. 
Cir. 1994).

In explanation it was stated that the requirement of 
increased disability in 38 C.F.R. § 3.306(b) merely reflects 
the provisions of 38 U.S.C. § 1153 requiring such an increase 
and is clearly valid for that reason.  But that requirement 
in 38 C.F.R. § 3.306(b) does not apply in the context of 
determining whether the presumption of sound condition under 
38 U.S.C. § 1111 has been rebutted.  38 U.S.C.A. §§ 1111 and 
1153 establish distinct presumptions, each containing 
different evidentiary requirements and burdens of proof.  
38 U.S.C.A. § 1153 requires claimants to establish an 
increase in disability before VA incurs the burden of 
disproving aggravation in cases governed by the presumption 
of aggravation, while 38 U.S.C.A. § 1111 does not impose such 
a requirement in cases subject to the presumption of sound 
condition.  38 C.F.R. § 3.306 is intended to implement the 
presumption of aggravation under 38 U.S.C.A. § 1153.  
38 C.F.R. § 3.306(a) reiterates the language of 38 U.S.C.A. 
§ 1153 and cites that statute as its authority.  Accordingly, 
38 C.F.R. § 3.306(b) is inapplicable to determinations under 
38 U.S.C. § 1111.  

In this case, there is no evidence of disability of the 
cervical or lumbar spinal segments during the first period of 
military service, although the veteran did complain of pain 
in the area of his coccyx, for which he was given a profile 
limiting his duties.  There is no service entrance 
examination notation of preexisting cervical or lumbar 
disability.  However, it was after the first period of 
service and prior to his second period of service that he 
complained of pain throughout his spine.  During a VA 
examination in August 1989, between his two periods 
of service, he complained of muscle spasms.  And X-rays 
showed straightening of his cervical and lumbar curvatures 
suggesting regional muscle spasm.  Spasm of the sacrospinalis 
or paravertebral muscles again was noted in several VA 
outpatient treatment (VAOPT) records from February to 
September 1989, also between his two periods of service.

During the veteran's second period of active service there 
was an isolated February 13, 1992, clinical notation that he 
had cervical and low back pain.  There was a notation of 
"DJD" (i.e., degenerative joint disease), but no X-rays 
were taken.  After the second period of service, VA 
lumbosacral X-rays in October 1991 revealed a segmental loss 
of normal lumbar lordosis which was most likely due to 
paralumbar muscle spasm.  And VA X-rays on orthopedic 
examination in February 1992 again found straightening of the 
cervical and lumbar curvatures suggesting regional muscle 
spasm.  Arthritis of the cervical and lumbar spinal segments 
has never been radiologically documented, and this is 
required to confirm the veteran has it.  See, e.g., 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

In sum, the cervical and lumbar paravertebral disorders are 
manifested by muscle spasm and are first clinically shown 
during the interim between the veteran's two periods of 
active military service.  This is also when he first 
complained of pain throughout his entire spine.  While he 
also complained of such pain during his second period of 
service, there is no clinical documentation of muscle spasm 
during his second period of active service.  Rather, muscle 
spasms are not shown again until after his second period of 
service.

In specifically addressing the holding in VAOGCPREC 03-2003, 
the Board finds that the evidence clearly and unmistakably 
establishes that cervical and lumbar paravertebral disorders, 
with associated muscle spasm, first manifested after the 
veteran's first period of active military service but prior 
to his second period of active service.  And these disorders 
clearly and unmistakably did not undergo an increase in 
severity during his second period of active service.  

Accordingly, service connection for cervical and lumbar 
paravertebral spine disorders is not warranted.  

Bilateral Knee Disorder

During the veteran's first period of military service, he 
complained of left knee pain and had some swelling and 
tenderness in the area of his left knee.  However, 
a left knee X-ray was negative, although there was an 
assessment of a questionable tear of the left meniscus.  
There were no complaints or findings as to his right knee.  
During the interim between his two periods of service, on VA 
examination in 1989, he complained of bilateral knee pain.  
But the examination and X-rays of his knees were negative.  
Similarly, in the medical history questionnaire at entrance 
into his second period of active service he complained of 
having or having had a trick or locked knee, but otherwise 
there was no actual clinical evidence of disability involving 
either knee.  

After the veteran's second period of service, a January 1992 
VA examination found no cracking sign in his left knee (i.e., 
crepitus).  And on VA examination in February 1992 an 
evaluation of his knees was negative, as were X-rays, 
even though he complained of bilateral knee pain.  

Overall, the veteran is shown to have had no more than acute 
and transitory knee pain during his first period of military 
service.  The possible menisceal tear in his left knee, which 
was suspected during that period of military service, has 
never been clinically confirmed.  In fact, other than 
notations of complaints of pain, there has never been a firm 
diagnosis of a chronic disorder of either knee.  
Although such a diagnosis might have been made had the 
veteran attended his VA examination scheduled in November 
2002, he has not offered any good cause for having failed to 
attend that evaluation.

Bear in mind that mere "[P]ain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).

Accordingly, service connection for a bilateral knee disorder 
is not warranted.  

Entitlement to a Higher Rating for the Left Inguinal Hernia

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Here, service connection for residuals of a left inguinal 
hernia was granted by a March 1989 RO rating decision.  And 
the RO assigned an initial 10 percent rating.  The veteran 
appealed a subsequent January 1990 decision which denied an 
increased rating.  So the Board does not have to consider 
whether he is entitled to a "staged" rating.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  Rather, his 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).

The service-connected postoperative residuals of the left 
inguinal hernia are evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7338, which provides that a 10 percent rating 
is warranted postoperatively when the hernia is recurrent but 
is readily reducible and well supported.  A 30 percent rating 
is warranted when, postoperatively, the hernia is recurrent 
but small or if unoperated it is irremediable and not well 
supported by a truss or is not readily reducible.  A 60 
percent rating is warranted if, postoperatively, the hernia 
is recurrent and large and not well supported under ordinary 
conditions and is not readily reducible when considered 
inoperable.  A Note to Diagnostic Code 7338 provides that an 
additional 10 percent is to be added for bilateral 
involvement, provided the second hernia is compensable.  This 
means that the more severely disabling hernia is to be 
evaluated, and 10 percent, only, added for the second hernia, 
if the latter is of compensable degree.

38 C.F.R. §§ 3.322(a) and 4.22 provide that, in cases 
involving aggravation by active service, the rating will 
reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service, whether the particular condition was noted at the 
time of entrance into the active service, or it is determined 
upon the evidence of record to have existed at that time.  It 
is necessary, therefore, in all cases of this character to 
deduct from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule, except that if the disability is total (100 
percent) no deduction will be made.  The resulting difference 
will be recorded on the rating sheet.  If the degree of 
disability at the time of entrance into the service is not 
ascertainable in terms of the schedule, no deduction will be 
made.  

In this case, the March 1989 rating decision which granted 
service connection for the left inguinal hernia residuals 
made no deduction for any level of disability which pre-
existed entrance into the veteran's first period of military 
service in March 1988.  Apparently, this was because there 
was no clinical evidence of actual disability at service 
entrance.  Accordingly, the Board concurs with this 
conclusion implicitly reached by the RO.  

Also, a February 1991 rating decision awarded the veteran a 
temporary total rating to compensate him for his period of 
convalescence following his VA hospitalization in May 1989 
for the left inguinal hernia repair.  See 38 C.F.R. § 4.30.

During the appeal from the January 1990 rating decision which 
denied a rating higher than 10 percent for the service-
connected left inguinal hernia, the veteran had a recurrence 
requiring surgery in October 1991.  His nonservice-connected 
right inguinal hernia also was repaired at that time.  Since 
the October 1991 surgery, however, there has been no 
additional recurrence of the left inguinal hernia and the 
residual scarring has been consistently shown on VA 
examinations to be well healed and asymptomatic.

The severity of residuals from the right inguinal hernia 
repair may not be considered in evaluating the service-
connected left inguinal hernia disability, because service 
connection is not in effect for the residuals of the right 
inguinal hernia.  Thus, even if the residuals of the right 
inguinal hernia were compensable under the rating schedule, 
not even the 10 percent may be added in evaluating the 
service-connected left inguinal hernia.  Cf. Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (VA must be able to 
differentiate the extent of impairment that is due to 
service-related causes from those that are not).

Since the October 1991 left inguinal hernia repair, there is 
no clinical evidence that the left inguinal hernia is not 
reducible or not well supported.  Nevertheless, the veteran's 
private physician has stated that the tissue in that area is 
prone to a possible recurrence and the veteran's occupational 
activities are definitely limited due to his service-
connected left inguinal hernia.  And while it is equally 
clear that some of the limitations in his employment are at 
least partly attributable to his nonservice-connected right 
inguinal hernia, he has had only one surgical procedure for 
the right inguinal hernia and a total of four left inguinal 
hernia repairs.  This suggest the left inguinal hernia is the 
predominantly disabling condition.

Given these findings, and resolving all reasonable doubt in 
the veteran's favor, there are grounds for increasing his 
rating to 30 percent for the left inguinal hernia.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").  He does not, however, have 
sufficient symptoms to support a rating higher than 30 
percent under Code 7338.




ORDER

The claim for service connection for a cervical paravertebral 
spine disorder is denied.

The claim for service connection for a lumbar paravertebral 
spine disorder is denied.

The claim for a bilateral knee disorder is denied.

A higher 30 percent rating is granted for the left inguinal 
hernia, subject to laws and regulations governing the payment 
of VA compensation.


REMAND

As alluded to earlier, the December 1993 RO rating decision 
denied service connection for an eye disorder, migraine 
headaches, infarct of the right side, tropical sprue, and a 
neuropsychiatric disorder, as well as a TDIU.  

A January 1994 statement disagreeing with that decision 
constituted a timely NOD, but the RO has not provided the 
veteran an SOC concerning these additional claims.  This must 
be done and the RO must, in addition, give him an opportunity 
to perfect an appeal to the Board on these additional claims 
by submitting a timely substantive appeal (e.g., a VA Form 9 
or equivalent statement).  See Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995).  

Accordingly, these claims are remanded to the RO for the 
following development and consideration:  

The RO must send the veteran and his 
representative an SOC concerning the issues of 
his entitlement to service connection for an eye 
disorder, migraine headaches, infarct of the 
right side, tropical sprue, and a 
neuropsychiatric disorder, as well as a TDIU.  
They also must be advised that a timely 
substantive appeal, such as a VA Form 9 or 
equivalent statement, still must be submitted in 
response to the SOC to "perfect" an appeal to the 
Board concerning these specific issues.  And they 
must be advised, as well, of the time limit in 
which to perfect an appeal.  If, and only if, 
they perfect a timely appeal concerning these 
additional claims should they be returned to the 
Board.  

By this remand, the Board intimates no opinion as to the 
ultimate outcome warranted concerning these additional 
claims.  The veteran need take no action until he is 
otherwise notified by the RO.  He has the right to submit 
additional evidence and argument concerning these claims the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



